Case 1:19-cv-02904-MKB-SMG Document 1 Filed 05/16/19 Page 1 of 5 PageID #: 1




                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK


                                                        )
   JIZI CUI,                                            )
   SHOUMEI KAN,                                         )
   FENGZHE JIN,                                         )
                                                        )
                            Plaintiff,                  )            COMPLAINT
                                                        )
                            v.                          )       Civil Action No. 19-2904
                                                        )
   FEDERAL BUREAU OF INVESTIGATION,                     )
                                                        )
                            Defendant.                  )
                                                        )



                        COMPLAINT FOR INJUNCTIVE RELIEF

   1.     This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”),

   for injunctive and other appropriate relief and seeking disclosure and release of agency

   records improperly withheld from Plaintiff by Defendant, the Federal Bureau of

   Investigation (“FBI”).

                                 JURIDICTION AND VENUE

   2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4).

   Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                          PARTIES

   3.     Plaintiff Jizi Cui (“Cui”), Shoumei Kan (“Kan”) and Fengzhe Jin (“Jin”);

   collectively as (“Plaintiffs”) are residents of Queens County, New York.




                                               1
Case 1:19-cv-02904-MKB-SMG Document 1 Filed 05/16/19 Page 2 of 5 PageID #: 2




   4.      Defendant Federal Bureau of Investigation (“FBI”) is an agency of the Executive

   Branch of the United States Government and has procession of the documents which

   Plaintiff seeks production.

                                    CAUSE OF ACTION

   5.      Plaintiffs made numerous FOIA requests between October 2012 and July 2016 to

   obtain records pertaining their participation in the investigation and prosecution of human

   trafficking. The Federal Bureau of Investigation denied all FOIA requests and no records

   of any form were released. An appeal of these denials was filed and denied with no

   information provided. A request was sent to the Office of Governmental Information

   Services (“OGIS”) inquiring about the denied FOIA requests and appeal. OGIS

   responded on December 22, 2017 via email that the FBI “did not locate responsive main

   file records”.

   6.      Cui requested a copy of her records on October 22, 2012. On December 13, 2012

   the FBI acknowledged the FOIA request and assigned it Request No. 12014619-000. On

   December 19, 2012 the FBI responded neither confirming nor denying the existence of

   the subject of their investigation on any watch lists. Cui then obtained the assistance of

   Congresswoman Grace Meng who contacted the FBI on Cui's behalf. The FBI confirmed

   that Cui voluntarily appeared before them and provided a statement in 2010, as part of a

   human trafficking investigation. The FBI did not, however, provide any documentation.

   Cui made another FOIA request on June 27, 2016. The FBI acknowledged the request

   (Request No.1354325-000) on July 19, 2016 and responded on August 5, 2016 that the

   material requested “...is located in an investigative file which is exempt from disclosure

   pursuant to 5 U.S.C. 552 (b)(7)(A).” At this point Cui was eligible to file an appeal to


                                               2
Case 1:19-cv-02904-MKB-SMG Document 1 Filed 05/16/19 Page 3 of 5 PageID #: 3




   The United States Department of Justice, Director, Office of Information Policy (“OIP”)

   (Appeal No. DOJ-AP-2017-000344). She did so on October 17, 2016. OIP affirmed FBI's

   decision to withhold Cui's records. Cui then turned to OGIS on January 11, 2017 to

   resolve the issue without litigation (Case No. 201701199). OGIS concluded that the FBI

   searched its Central Records System (“CRS”) but did not locate responsive main file

   records.

   7.     Kan made a similar FOIA request and also received assistance from

   Congresswoman Meng. She made a second FOIA request on June 28, 2016 (Request No.

   1354162-000) which was unsuccessful. She filed an appeal on October 17, 2016 (Appeal

   No. DOJ-AP-2017-000346), receiving a reply on November 15, 2016 that no responsive

   records were found. Kan sought assistance from OGIS on January 11, 2017 (Case

   No.20170199) which was also fruitless.

   8.     Jin also made similar FOIA requests and received assistance from

   Congresswoman Meng as well. His first request on October 26, 2012 (Request No.

   1204646-000) was unsuccessful. Congresswoman Meng assisted with similar results to

   the above. A second unsuccessful request was made on June 29, 2016 (Request No.

   1354152-000). An unsuccessful appeal was filed on October 17, 2016 (Appeal No. DOJ

   AP-2017-000348) and a request for assistance from OGIS (Request No. 1204646-000)

   was also fruitless.

   9.     All three Plaintiffs have exhausted all other options and therefore file this lawsuit

   pursuant to 5 U.S.C. § 552(a)(4)(B) which provides that this court has jurisdiction and

   “may examine contents of agency records in camera to determine whether such records

   or any parts thereof shall be withheld under any of the exemptions set forth in subsection


                                               3
Case 1:19-cv-02904-MKB-SMG Document 1 Filed 05/16/19 Page 4 of 5 PageID #: 4




   (b) of this section and the burden is on the agency to sustain its action.” The United States

   District Court for the Eastern District of New York can enjoin the FBI from withholding

   agency records and order the production of any records withheld from the Plaintiffs.

   Plaintiffs qualify to request assistance from the Court since all possible remedies have

   been exhausted.

   10.    FOIA permits the government to withhold “records or information compiled for

   law enforcement purposes.” 5 U.S.C. § 552 (b)(7). The FBI must demonstrate how the

   release of requested records would risk disclosure of sensitive techniques and procedures

   of law enforcement. Mayer Brown LLP v. IRS, 562 F.3d 1190, 1194 (D.C. Cir. 2009).

                                    REQUESTED RELIEF

   11.    Plaintiffs are entitled, pursuant to 5 U.S.C. 552(a)(4)(B) to have the contents of

   the requested agency records examined in camera and request this court to order the FBI

   to prepare within 15 days an itemization of the records withheld, a detailed justification

   for its claims of exemption, and a Vaughn index cross-referencing the itemization and

   justification. Vaughn v. Rosen, 848 F.2d 820 (D.C. Cir.1973).

   12.    Plaintiffs further request this Court to enjoin the FBI’s dilatory and improper

   withholding of properly requested documents and to order the FBI to immediately

   produce the documents which the Court finds to not be exempt by reason of national

   security.

   13.    Plaintiffs pray that this Court:

                  a) Grant the relief sought in the above paragraphs;

                  b) Award Plaintiffs costs, disbursements and attorneys' fees in this action

                      provided by 5 U.S.C. § 552 (a)(4)(E);


                                                4
Case 1:19-cv-02904-MKB-SMG Document 1 Filed 05/16/19 Page 5 of 5 PageID #: 5




                c) Grant any other and further relief as the Court may deem just and

                   proper; and

                d) Provide for the expedition of this complaint as provided by 5 U.S.C. §

                   552 (a)(4)(C).



   DATED this 16th day of May 2019.

                                                     Respectfully submitted,

                                                     By: /s/DANIEL W. WORONTZOFF
                                                     Daniel W. Worontzoff, Esq.
                                                     Attorney for Plaintiff
                                                     The Worontzoff Law Office, PLLC
                                                     Attorneys & Counselors at Law
                                                     41-31 Main Street, Suite 101
                                                     Flushing, New York 11355
                                                     Tel: (718) 539-8881
                                                     Fax: (718) 539-8883
                                                     Email: WorontzoffLawOffice@Gmail.com




                                            5
